DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-17, drawn to a method of pumping a fluid barrier composition into a wellbore, classified in E21B 37/02.
II. 	Claims 18-20, drawn to a fluid barrier composition, classified in C08G 18/10.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process outside of a wiper plug, such as, for example, a thermoplastic polyurethane coating on proppant.

During a telephone conversation with Wanli Wu on Wednesday, March 10, 2021, a provisional election was made without traverse to prosecute the invention of Group I (Claims 1-17).  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the third fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
For purposes of examination, because Claim 14 introduces "a third fluid" in line 3, the Examiner interprets Claim 15 to depend from Claim 14 for the remainder of this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0016411), further in view of Zhu et al. (US 2014/0342110).
Claim 1. Wang discloses A method for operation in wellbore, the method comprising: pumping a fluid barrier into a wellbore through a tubular, the fluid barrier being operable to separate a cement slurry from a second fluid ([0032] “wiper plug”); the fluid barrier comprising a polyurethane member derived from a polyurethane forming composition ([0014] – [0018])…
Wang discloses a polyurethane component that can be derived from a polyurethane forming composition comprising a polyisocyanate and a polyol ([0014]), wherein the polyisocyanate may be p-phenylene diisocyanate (PPDI) ([0015]), the polyol may comprise polycarbonate polyols ([0016]).  Wang discloses that in addition, the polyurethane forming composition may comprise a polyurethane material ([0014]) formed by reacting polyurethane prepolymers and curatives, wherein the polyurethane prepolymers are formed by reacting polyols with diisocyanates ([0018]), and the curatives may include an aromatic diol, such as hydroquinone bis(beta-hydroxyethyl) ether (HQEE) ([0019]).  Wang teaches that the material(s) may be used to produce a downhole fluid barrier, such as a wiper plug ([0032]).
Wang discloses that the polyisocyanate may be one or more of any of a number of polyisocyanates that are known for applications in the production of polyurethanes, wherein exemplary polyisocyanates include, but are not limited to toluene diisocyanate (TDI) and/or p-phenylene diisocyanate (PPDI) ([0015]) and the polyol may comprise polycarbonate polyols ([0016]), but Wang does not explicitly disclose a para-phenylene diisocyanate terminated polycarbonate prepolymer.  Instead, Wang focuses on the non-restrictive embodiment of a TDI-terminated prepolymer ([0021]).
However, Zhu teaches thermoplastic polyurethane prepared from an isocyanate monomer prepolymer, such as p-phenylene diisocyanate (PPDI)-terminated or toluene diisocyanate (TDI)-terminated polycarbonate backbone prepolymer ([0020] – [0022]; [0042]) and an aromatic diol curing agent such as hydroquinone-bis-hydroxyethyl ether ([0023]; [0068]).  Therefore, it would have been 
Claim 2. Wang in view of Zhu teach The method of claim 1.  Wang does not explicitly disclose wherein the para-phenylene diisocyanate terminated polycarbonate prepolymer has an isocyanate content of about 1 to about 5 wt%, based on the total weight of the para-phenylene diisocyanate terminated polycarbonate prepolymer.  Zhu teaches a low free monomer content to produce a polymer with excellent regularity that promotes phase separation after chain extension ([0026]).  Zhu further teaches that prepolymers containing low levels of free isocyanate monomers, less than 3% by weight, are known and have been used in the preparation of polyurethanes ([0007]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of isocyanate content in the para-phenylene diisocyanate (PPDI)-terminated polycarbonate backbone prepolymer in the composition of Wang as modified by Zhu to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 3. Wang in view of Zhu teach The method of claim 1.  Wang further discloses wherein the aromatic diol comprises hydroquinone bis (beta hydroxyethyl) ether ([0019]).  Zhu also teaches wherein the aromatic diol comprises hydroquinone bis (beta hydroxyethyl) ether ([0023]).  
Claim 4. Wang in view of Zhu teach The method of claim 1.  Wang further discloses wherein the polyurethane forming composition further comprises one or more of the following: a chain extender; a crosslinking agent; or a colorant ([0016]; [0020]; [0022]).  Zhu also teaches wherein the polyurethane forming composition further comprises one or more of the following: a chain extender; a crosslinking agent; or a colorant ([0019] – [0021]; [0023]).  
Claim 5. Wang in view of Zhu teach The method of claim 4.  Wang further discloses wherein the chain extender is a polycarbonate polyol ([0016]).  Zhu also teaches wherein the chain extender is a polycarbonate polyol ([0019] – [0021]).  

Claims 6-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0016411) in view of Zhu et al. (US 2014/0342110), as applied to Claims 1 and 4, further in view of Richards et al. (US 2016/0115759).
Claim 6. Wang in view of Zhu teach The method of claim 4.  Wang does not disclose wherein the colorant is a polyol bounding colorant.  However, Richards teaches a well seal tool, such as a wiper plug, comprising polymeric material(s) such as isocyanate modified epoxy resins ([0114]), wherein the high elongation imparting component can be prepared by reacting a polyol, polyisocyanate, and an end-capping monomer ([0193] – [0195]; [0202]).  Richards further teaches that it is well known in the art to include additives conventionally found in thermoset or epoxy systems, including colorants ([0156]) and coloring agents ([0157]; [0184]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Wang with a colorant, as taught by Richards, in order to alter the color of the composition to that which is desirable / appropriate for the downhole operation.
Claim 7. Wang in view of Zhu teach The method of claim 1.  Wang further discloses wherein: the para-phenylene diisocyanate terminated polycarbonate prepolymer has an isocyanate content… ([0015]); the aromatic diol comprises hydroquinone bis (beta hydroxyethyl) ether ([0019]); and the polyurethane forming composition further comprises a chain extender which is a polycarbonate polyol ([0016]; [0020]), a crosslinking agent ([0020])…
wherein: the para-phenylene diisocyanate terminated polycarbonate prepolymer has an isocyanate content of about 1 to about 5 wt% and comprises less than 1.0% by weight of free 4,4'-diisocyanato diphenylmethane, each based on the total weight of the para-phenylene diisocyanate terminated polycarbonate prepolymer.  However, Zhu teaches a low free monomer content to produce a polymer with excellent regularity that promotes phase separation after chain extension ([0026]).  Zhu further teaches that prepolymers containing low levels of free isocyanate monomers, less than 3% by weight, are known and have been used in the preparation of polyurethanes ([0007]) and that the low free polyisocyanate content can be less than 1% by weight ([0017]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of isocyanate content in the para-phenylene diisocyanate (PPDI)-terminated polycarbonate backbone prepolymer in the composition of Wang as modified by Zhu to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Wang does not explicitly disclose and the polyurethane forming composition further comprises … a colorant.  However, Richards teaches a well seal tool, such as a wiper plug, comprising polymeric material(s) such as isocyanate modified epoxy resins ([0114]), wherein the high elongation imparting component can be prepared by reacting a polyol, polyisocyanate, and an end-capping monomer ([0193] – [0195]; [0202]).  Richards further teaches that it is well known in the art to include additives conventionally found in thermoset or epoxy systems, including colorants ([0156]) and coloring agents ([0157]; [0184]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Wang with a colorant, as taught by Richards, in order to alter the color of the composition to that which is desirable / appropriate for the downhole operation.
The method of claim 7.  Regarding the following limitation: wherein the polyurethane forming composition comprises:  TYI4-64814-US-NP (BA01788US)100 parts by weight of the para-phenylene diisocyanate terminated polycarbonate prepolymer; 1 to 20 parts by weight of the aromatic diol; 5 to 10 parts by weight of the chain extender; 0.1 to 1 part by weight of the crosslinking agent; and 0.01 to 0.1 part by weight of the colorant, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentrations of the components (aromatic diol, chain extender, crosslinking agent in Wang; colorant in Richards) to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9. Wang in view of Zhu, further in view of Richards teach The method of claim 7.  Wang further discloses wherein the para-phenylene diisocyanate terminated polycarbonate prepolymer has isocyanate groups ([0015]), and the aromatic diol ([0019]), the chain extender ([0020]), the crosslinking agent ([0020]), … have active hydrogen groups, and the equivalent ratio of the isocyanate groups relative to the sum of the active hydrogen groups is about 1 to about 1.2 ([0022]).  Wang does not disclose colorant.  However, Richards teaches a well seal tool, such as a wiper plug, comprising polymeric material(s) such as isocyanate modified epoxy resins ([0114]), wherein the high elongation imparting component can be prepared by reacting a polyol, polyisocyanate, and an end-capping monomer ([0193] – [0195]; [0202]).  Richards further teaches that it is well known in the art to include additives conventionally found in thermoset or epoxy systems, including colorants ([0156]) and coloring agents ([0157]; [0184]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Wang with a colorant, as taught by Richards, in order to alter the color of the composition to that which is desirable / appropriate for the downhole operation.
The method of claim 7.  Wang further discloses wherein the chain extender is a polycarbonate polyol having a hydroxyl value of about 50 to about 60, as measured in accordance with HS K 1557 B ([0016] – [0017]);…, and the crosslinking agent is trimethylolpropane ([0020]).  Wang does not disclose the colorant is a polyol bounding colorant.  However, Richards teaches a well seal tool, such as a wiper plug, comprising polymeric material(s) such as isocyanate modified epoxy resins ([0114]), wherein the high elongation imparting component can be prepared by reacting a polyol, polyisocyanate, and an end-capping monomer ([0193] – [0195]; [0202]).  Richards further teaches that it is well known in the art to include additives conventionally found in thermoset or epoxy systems, including colorants ([0156]) and coloring agents ([0157]; [0184]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Wang with a colorant, as taught by Richards, in order to alter the color of the composition to that which is desirable / appropriate for the downhole operation.
Claim 11. Wang in view of Zhu teach The method of claim 1.  Richards teaches wherein the tubular is a drill pipe, a liner or a casing (Fig. 17; [0058]).
Claim 12. Wang in view of Zhu teach The method of claim 1.  Richards teaches wherein the second fluid is a drilling fluid or a completion fluid (Fig. 17; [0058]).  
Claim 13. Wang in view of Zhu teach The method of claim 1.  Richards teaches wherein the cement slurry is injected after the fluid barrier is pumped into the wellbore through the tubular (Fig. 16; [0057]).  
Claim 16. Wang in view of Zhu teach The method of claim 1.  Richards teaches wherein the fluid barrier comprises a wiper plug having a core and the polyurethane member disposed on the core ([0057]).  

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0016411) in view of Zhu et al. (US 2014/0342110), as applied to Claim 1, further in view of Ogden et al. (US 4,378,838).
Claim 14. Wang in view of Zhu teach The method of claim 1.  Wang does not disclose further comprising pumping a second fluid barrier into the wellbore through the tubular after the cement slurry is injected to separate the cement slurry from a third fluid.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to inject a second wiper plug in Wang, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.05.  Moreover, Ogden teaches an improved wiper method (Abstract), wherein a plurality of wipers may be used to remove cement on the inner walls of the running-in string (22), such as a liner wiper plug (35) and a pumpdown plug (40), which wipes inner walls of a running-in string (22) and a liner hanger running toll (21), then arrives at a pipe wiper (35)) (Figs. 1B-2; Col. 4, line 31 – Col. 5, line 24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Wang with a plurality of wiper plugs, as taught by Ogden, in order to effectively wipe multiple fluids from the inner walls of the well system.
Claim 15. Wang in view of Zhu, further in view of Ogden teach The method of claim [[13]] 14.1   Ogden further teaches wherein the third fluid is a drilling fluid or a completion fluid (Figs. 1B-2; Col. 5, lines 20-24).
Claim 17. Wang in view of Zhu, further in view of Ogden teach The method of claim 15.  Ogden further teaches wherein the fluid barrier further comprises a cement pump downhole plug engaged with the wiper plug (Figs. 1B-2; Col. 5, lines 20-24).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See rejection under 35 U.S.C. § 112(b), above